Case 1:18-cv-00942-JGK-BCM Document 35 Filed 07/22/20 Page 1 of 2




                                                       7/22/20




        The Complaint alleges that Willow Creek Investments LP is a Delaware limited
        partnership and that Willow Creek Advisors, LLC is a Delaware limited liability
        company. LPs and LLCs, even if wholly-owned, must appear in this Court
        through a licensed attorney. Lattanzio v. COMTA, 481 F.3d 137, 139-40 (2d Cir.
        2007). Mr. Genovese, who is not an attorney, may represent himself but may not
        represent the entity defendants. The Court sua sponte extends the parties' deadline
        for filing their Rule 26(f) report to August 24, 2020. Mr. Genovese is advised that
        Rule 26(f) requires the parties to (a) jointly confer to develop a proposed
        discovery plan and (b) submit a joint written report outlining the plan. Mr.
        Genovese's letter at Dkt. No. 33, which the Court construes as an application for
        an order compelling the production of evidence in a certain form, is DENIED
        without prejudice to renewal after the Rule 26(f) report is submitted. SO
        ORDERED.



        ______________________________
        Barbara Moses, U.S.M.J.
        July 22, 2020
Case 1:18-cv-00942-JGK-BCM Document 35 Filed 07/22/20 Page 2 of 2
